Attorney’s Docket Number: TSMP20192011US00
Filing Date: 03/06/2020
Claimed Priority Date: 10/20/2019 (Provisional 62/927,577)
Applicants: Lin et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed                                under AFCP2.0 on 06/13/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed under AFCP2.0 on 06/13/2022, responding to the Office action mailed on 04/12/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 7, 17-20, and 22, and added new claims 24-26, Accordingly, pending in this application are claims 1-6, 8-16, 21, and 23-26.

Election/Restrictions
Claims 1, 12, and 21 are allowable. The restriction requirement between Species 1-4, as set forth in the Office action mailed on 06/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/16/2021 is partially withdrawn.  Claims 5, 10-11, 14, and 16 directed to nonelected Species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 previously set forth in the Final Office action mailed on 04/12/2022. Accordingly, all previous claim rejections are hereby withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method of Forming a Semiconductor Device by a Replacement Gate Process--.

Allowable Subject Matter









Claims 1-6, 8-16, 21, and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, comprising: replacing the dummy gate with a metal gate, wherein replacing the dummy gate comprises: performing a first etching process to remove the dummy gate; performing a second etching process different form the first etching process to remove at least portions of the gate fill material, thereby forming an opening between the gate spacers; and forming the metal gate in the opening.
Regarding claim 12, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, comprising: after forming the gate spacers, removing the dummy gate and removing at least a portion of the gate fill material to form an opening between the gate spacers, wherein after removing at least a portion of the gate fill material, a thickness of a remaining portion of the gate fill material increases as the remaining portion of the gate fill material extends toward the isolation regions; and forming a metal gate in the opening.
Regarding claim 21, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, the method comprising: after forming the gate spacers, replacing the dummy gate structure with a replacement gate structure, wherein replacing the dummy gate structure comprises: performing a first etching process to remove the dummy gate structure after the first etching process, performing a second etching process different from the first etching process to remove at least portions of the gate fill material; and filling a recess between the gate spacers with a conductive material.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814